Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 13 and 16-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Samuelson (Pub. No.: US 2004/0075464).
Re claim 1, Samuelson, Figs. 22(a)-(d) and 32 teaches a method, comprising: 
forming a dielectric layer (224) on a substrate (220); 
forming an opening (the opening that occupied by 222 of Fig. 22(b) or refer to Fig. 32 to see the process step) in the dielectric layer formed on the substrate to expose a portion of the substrate; 
depositing on the exposed portion of the substrate, through the opening in the dielectric layer, a gallium seed (226 of Fig. 22(c), ¶ [0145], note that 226 was come from 222 after annealing and “rectangles 222 of gold, indium or gallium”), the depositing comprising: 
directing a gallium ion beam (molecular beam, Fig. 3, [0101]-[0103]) over the exposed portion of the substrate; and 

wherein the vapor is a volatile precursor that reacts or decomposes to deposit Ge on the surface of the gallium seed [0117], and 
wherein the gallium seed is exposed to the vapor at a temperature ranging from about 330°C to about 500°C (“The whisker growth was performed at substrate temperatures between 500 and 560°C”, ¶ [0113], note that the whisker is 228).
Re claim 3, Samuelson, Figs. 22(a)-(d) and 32 teaches the method of claim 1, wherein the depositing further comprises: 
charging the exposed portion of the substrate using an electron beam (molecular beam, Fig. 3, [0101]-[0103]); and 
directing the gallium ion beam over the exposed portion of the substrate in a direction that is substantially parallel to the surface of the substrate (220 of Fig. 22(a) or 1021 of Fig. 3) (claim 15/30).
Re claim 4, Samuelson, Figs. 22(a)-(d) and 32 teaches the method of claim 1, wherein the gallium seed has an average diameter of no more than 25 nm (claim 68).
Re claim 5, Samuelson, Figs. 22(a)-(d) and 32 teaches the method of claim 1, wherein the nanowire exhibits a ratio of effective length to actual length ranging between about 0.8 to 1.0 (228 via 226).
Re claim 7, Samuelson, Fig. 24(b) teaches the method of claim 1, wherein the forming a nanowire further includes forming a nanowire with a sidewall having an hexagonal close packed”, ¶ [0150]).
Re claim 13, Samuelson, Figs. 22(a)-(d) teaches a method, comprising: 
forming a dielectric layer (224) on a substrate; 
forming an opening (the opening that occupied by 222 of Fig. 22(b) or refer to Fig. 32 to see the process step) in the dielectric layer formed on the substrate to expose a portion of the substrate; 
depositing a gallium seed (226 of Fig. 22(c), ¶ [0145], note that 226 was come from 222 after annealing and “rectangles 222 of gold, indium or gallium”) on the exposed portion of the substrate through the opening in the dielectric layer, the depositing comprising: 
directing a gallium ion beam (molecular beam, Fig. 3, [0101]-[0103]) over the exposed portion of the substrate; 
forming a first substantially straight nanowire section (whisker 228, [0145], note that “the whiskers can be silicon (least expensive) or germanium”, Figs. 19(a)-(b), [0140]), comprising a first semiconductor material, extending through the dielectric layer and extending within the opening by exposing the gallium seed to a vapor including a volatile precursor that reacts or decomposes to deposit Ge on the surface of the gallium seed; and 
forming a second nanowire section (116, Fig. 11, ¶ [0131]) on the first substantially straight nanowire section (112/114), the second nanowire section comprising a second semiconductor material different from the first semiconductor material.

Re claim 17, Samuelson, Figs. 22(a)-(d) and 32 teaches the method of claim 13, wherein the first substantially straight nanowire section exhibits a ratio of effective length to actual length ranging between about 0.8 to 1.0 (228 via 226).
Re claim 19, Samuelson, Figs. 22(a)-(d) and 32 teaches the method of claim 13, wherein the depositing a gallium seed further comprises: 
charging the exposed portion of the substrate using an electron beam (molecular beam, Fig. 3, [0101]-[0103]); and 
directing the gallium ion beam over the exposed portion of the substrate in a direction that is substantially parallel to the surface of the substrate (220 of Fig. 22(a) or 1021 of Fig. 3) (claim 15/30).
Re claim 20, Samuelson, Fig. 24(b) teaches the method of claim 13, wherein the forming the first substantially straight nanowire further includes forming a nanowire with a sidewall having an ordered crystalline surface (“The structure of the crystal in segment 246 is hexagonal close packed”, ¶ [0150]).
Claim(s) 6, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuelson.
2H4. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching because Samuelson teaches wherein the vapor is Ge2H6 and GeH4 which are the same family of materials since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Re claim 6/18, Samuelson differs from the claim invention by not disclosing wherein the first substantially straight nanowire section ranges from 0.1 µm to about 5 µm long.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known .
Claim(s) 2, 8-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuelson in view of KWON (Pub. No.: US 2018/0047743).
Re claim 2/8/14, Samuelson, Figs. 22(a)-(d) teaches all the limitation of claim 1/13 and a method, comprising: 
forming a dielectric layer (224) on a substrate (220); 
forming an opening in the dielectric layer (the opening that occupied by 222 of Fig. 22(b) or refer to Fig. 32 to see the process step) formed on the substrate to expose a portion of the substrate; 
depositing a gallium seed (226 of Fig. 22(c), ¶ [0145], note that 226 was come from 222 after annealing and “rectangles 222 of gold, indium or gallium”) on the exposed portion of the substrate through the opening in the dielectric layer, the depositing comprising: 

directing a gallium ion beam (molecular beam, Fig. 3, [0101]-[0103]) over the location in a direction that is substantially parallel to the surface of the substrate; and 
forming a nanowire extending through the dielectric layer and extending within the opening by exposing the gallium seed to a vapor comprising germanium, the nanowire being substantially straight and comprising germanium and gallium, wherein the vapor is GeH4, and wherein the gallium seed is exposed to the vapor at a temperature ranging from about 330°C to about 500°C (“The whisker growth was performed at substrate temperatures between 500 and 560°C”, ¶ [0113], note that the whisker is 228).
Samuelson fails to teach wherein the vapor is GeH4 [0022].
KWON teaches wherein the vapor is GeH4 [0022].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of utilizing suitable process such as ion implantation, as taught by KWON, [0020].
Re claim 9, in the combination, Samuelson, Figs. 22(a)-(d) and 32 teaches the method of claim 8, wherein the gallium seed has an average diameter of no more than 25 nm (claim 68).
Re claim 10, in the combination, Samuelson, Figs. 22(a)-(d) and 32 teaches the method of claim 8, wherein the nanowire exhibits a ratio of effective length to actual length ranging between about 0.8 to 1.0 (228 via 226).

However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. 
Re claim 12, in the combination, Samuelson, Figs. 22(a)-(d) and 32 teaches the method of claim 8, wherein the forming a nanowire further includes forming a nanowire with a sidewall having an ordered crystalline surface (“The structure of the crystal in segment 246 is hexagonal close packed”, ¶ [0150]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/TONY TRAN/Primary Examiner, Art Unit 2894